Andree LAYTON Roaf, Judge, concurring in part; dissenting in part. I agree that this case should be affirmed on the point involving the court’s admission into evidence of the taped interview of Tequila Hall, and I join in the majority opinion of Judge Jennings as to that point. However, I conclude that the trial court committed error in failing to prohibit the testimony of Christopher Parker because of the apparent loss by the sheriff s office of Parker’s two recorded statements. I join in Judge Griffen’s dissent on this point, with the exception of the last paragraph before his conclusion, which suggests that our trial and appellate judges have been less than respectful of the rights of criminal defendants with regard to Ark. R. Crim. P. 17.1.